DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Pre-Appeal Brief Request for Review filed 02/15/2022 has been received and considered. Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. Claims 1-20 are presented for examination. 

Claim Interpretation
Office personnel are to give claims their "broadest reasonable interpretation" in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551(CCPA 1969). See *also In re Zletz, 893 F.2d 319,321-22, 13 USPQ2d 1320, 1322(Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow").... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Claims recite "parts suppliers". The specification reads:
"[0260]… a parts supplier as described in the present disclosure can include manufacturers, producers, wholesalers, private sellers, or other entities capable of providing parts/equipment parts of a parts resupply order".

Accordingly, the claims were interpreted in light of this passage in the specification.
Claims 15-20 recite "replace", "replacing", and/or "replacement". The specification reads:
"[0322]… maintenance recommendations indicate what equipment requires equipment servicing (e.g., repair and/or replacement)".

Accordingly, claims 15-20 were interpreted in light of this passage in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1-5, 8-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Phan and Xiong, (Phan hereinafter) U.S. Pre–Grant publication 20160148171 (see IDS dated 06/12/2019) taken in view of Dionysios Xenos, (Xenos hereinafter), U.S. Patent 11003175, and further in view of Michael Wetzer, (Wetzer hereinafter) U.S. Patent 7457762 (see PTO-892 Notice of Reference Cited dated 06/15/2021).
As to claim 1, Phan discloses… system (see "[0004]… system… and a computer program product") for building equipment (see "[0030]… an asset 50, e.g., a piece of equipment")… comprising: a model predictive (see "[0026]… determining when to perform a preventive maintenance and when to perform a replacement for a set of assets. [0027] Based on the asset aging prediction which exploits different data sources and models such as electrical models, asset data, customer data, and external data") maintenance system (see "[0096] The preventative maintenance scheduling system… used for assets, i.e., equipments in many industries, e.g., for the Energy and Utility, Transportation, Manufacturing, Oil and Gas industries… provide a maintenance and replacement policy that gives a minimal total cost for configured to (see "[0009] A computer program product… includes a storage medium readable by a processing circuit and storing instructions run by the processing circuit for running… methods") determine a service time at which to perform service on the building equipment (see "equipment" as "assets… an asset 50, e.g., a piece of equipment", "[0037]… optimization… to find an optimal preventive maintenance/replacement schedule for a set of assets, e.g., transformers, under given budget … constraints"; "[0030]… an asset 50, e.g., a piece of equipment") by performing a predictive optimization (see "[0070]… minimizes an objective function… [0071]… subject to the following set of constraints: [0072] 1. Number of PMs for the n-th asset… (15) [0073] 2. The k-th PM… [0075] 4. Maximum budget availability at the i-th interval… [0076] 5. Total budget"; "[0078]… optimization problem (equations 14-19) is an integer linear programming problem") of a total cost… over a time period (see "[0046] The objective function (5) is the total cost of the unit over the fixed time horizon t, including the cost for K-1 PMs"; "[0031]… preventive maintenance (PM)"), the service time being a decision variable in the predictive optimization (see "[0085]… an optimal maintenance policy for an asset… involves two decision variables: the number of PMs and a possible replacement K, and the PM intervals t")…
While Phan discloses performing a predictive optimization of a total cost… over a time period, Phan fails to disclose 
Xenos discloses  of operating and servicing the building equipment (see "optimisation module may be operable to minimise or maximise an objective function while at the same time operational or other constraints are respected... the objective function could represent the total operational and maintenance costs of a factory… optimisation module is further operable to predict the performance of one or more industrial machines based on forecasted information" in col. 3, line 57 to col. 4, line 5).

While Phan and Xenos discloses a model predictive maintenance system, Phan and Xenos fail to disclose an automatic parts resupply… and a resupply manager configured to generate a parts resupply order for the building equipment based on a result of the predictive optimization; determine a transmission time at which to transmit the parts resupply order to a parts supplier; and transmit the parts resupply order to the parts supplier at the transmission time. 
Wetzer discloses an automatic parts resupply… and a resupply manager configured to (see "software tools… directed to supplier relationship management and supply chain management" in col. 7, lines 60-67) generate a parts resupply (see "determining the resources available for a specified time window… include… component… supply profiles" in col. 6, lines 40-45; "resource requirements include tooling… and equipment required for each task as needed col. 6, lines 14-16) order (see "generating work orders 32 for performing the maintenance" in col. 4, lines 4-9) for the building equipment (see "facilities may be considered to be parts of the infrastructure resources, which also may comprise… facilities, parts of  based on a result of the predictive (see "dynamic model... account for… predicted maintenance tasks" in col. 8, lines 42-44) optimization (see "optimizing the preliminary resource plan 26; creating allocation transactions 28 to assign the resources to the specific end item for the specific maintenance task; initiating kitting of material 30 required for the maintenance task; and generating work orders 32 for performing the maintenance" in col. 4, lines 4-9); determine a transmission time at which to transmit the parts resupply order to a parts supplier; and transmit the parts resupply order to the parts supplier at the transmission time (see "transmission time" in "lead-time for each item so that one can know when new or more items will become available", "determining the resources available for a specified time window… include… component… supply profiles, which include which material is in stock or on order or in transit as well as existing allocations of those components… availability includes information as to the contracted procurement lead-time for each item so that one can know when new or more items will become available… tool and testing equipment inventory, the location of all those tools and the schedule availability for each of those tools… The maintenance activity must be planned around and in sequence with operational use of the equipment" in col. 6, lines 40-65; "allocation transactions are created to assign the resources to the specific end item for the specific maintenance task during the specific time window. The allocation transaction may also drive other steps such as step 30 of initiating the kitting of materials" in col. 8, lines 21-26).
About Examiner's interpretation of "transmission time" in "lead-time for each item so that one can know when new or more items will become available", Examiner notes that as per the instant application, "[0289]… ∆tlead is used to determine a transmission time ttrans of a transmission with a parts resupply order based on equipment purchase and maintenance recommendations and/or optimization results… In general, ttrans can be modeled by the following trans = tservice - ∆tlead", transmission time is easily determined from service-time minus lead-time. 
Phan, Xenos, and Wetzer are analogous art because they are related to maintenance/service.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Wetzer with Phan and Xenos, because Wetzer discloses "managing the maintenance, repair or overhaul of equipment and for planning, scheduling and allocating the resources required for the maintenance tasks" (see col. 2, lines 8-11), and as a result, Wetzer reports the following improvement over his prior art: one advantage of this invention is to remove the variability of the work to be done in a highly variable environment. By creating a dynamic model... account for newly identified emergent maintenance tasks as well as recommended planned maintenance tasks and predicted maintenance tasks, the system can have a complete picture of all the resources required for those tasks, the resources that are available to perform those tasks, the cost for those tasks as well as all of the constraint and other rules imposed by the business organization and then develop a plan and optimize that plan dynamically and on a regular basis to reduce the number of unknown and mismatched work therefore by putting the effort into planning upfront knowing what the precise configuration of the end item is. Much of the on-the-fly guesswork of traditional MRO business organizations can be replaced with optimized efficient planning, scheduling and resource allocations (see col. 8, lines 40-56).
As to claim 2, Wetzer discloses wherein the parts resupply order (see "work orders" in col. 4, lines 8-9) comprises a request for one or more parts (see "resource requirements include tooling… and equipment required for each task as needed" in col. 6, lines 14-16) required by the building equipment at the service time (see "managing the maintenance, repair or overhaul of equipment and for planning, scheduling and allocating the resources required for the maintenance tasks" in col. 2, lines 8-11) and a quantity of each part required by the building equipment at the service time (see "quantity of each part" as "allocations of those components", "determining the resources available for a specified time window… include… component… supply profiles, which include which material is in stock or on order or in transit as well as existing allocations of those components" in col. 6, lines 40-48). 
As to claim 3, Wetzer discloses wherein the resupply manager is configured to (see "software tools… directed to supplier relationship management and supply chain management" in col. 7, lines 60-67) determine the transmission time based on a lead time and the service time (see transmission time based on "lead-time for each item so that one can know when new or more items will become available" and "service time" as "maintenance activity must be planned", "determining the resources available for a specified time window… include… component… supply profiles, which include which material is in stock or on order or in transit as well as existing allocations of those components… availability includes information as to the contracted procurement lead-time for each item so that one can know when new or more items will become available… tool and testing equipment inventory, the location of all those tools and the schedule availability for each of those tools… The maintenance activity must be planned around and in sequence with operational use of the equipment" in col. 6, lines 40-65). 
As to claim 4, Wetzer discloses wherein the lead time comprises a production time that indicates an amount of time required for the parts supplier to produce or obtain the quantity of each of the one or more parts (see "time… to produce or obtain" as "when new or more items will become available", "Material and availability includes information as to the contracted procurement lead-time for each item so that one can know when new or more items will become available" in col. 6, lines 52-55). 
As to claim 5, Wetzer discloses wherein the lead time comprises a shipping time that indicates an amount of time required to transport the one or more parts from the parts supplier to a location of the building equipment (see "shipping" as "transit", "determining the resources available for a specified time window… include… component… 
As to claim 8, Phan discloses a method… for building equipment (see "[0030]… an asset 50, e.g., a piece of equipment"), the method comprising: performing a predictive (see "[0026]… method for determining when to perform a preventive maintenance and when to perform a replacement for a set of assets. [0027] Based on the asset aging prediction which exploits different data sources and models such as electrical models, asset data, customer data, and external data") optimization (see "[0070]… minimizes an objective function… [0071]… subject to the following set of constraints: [0072] 1. Number of PMs for the n-th asset… (15) [0073] 2. The k-th PM… [0075] 4. Maximum budget availability at the i-th interval… [0076] 5. Total budget"; "[0078]… optimization problem (equations 14-19) is an integer linear programming problem") of a total cost… (see "[0096] The preventative maintenance scheduling system… used for assets, i.e., equipments in many industries, e.g., for the Energy and Utility, Transportation, Manufacturing, Oil and Gas industries… provide a maintenance and replacement policy that gives a minimal total cost for the system including the maintenance and replacement costs, interruption cost, and repair cost") over a time period (see "[0046] The objective function (5) is the total cost of the unit over the fixed time horizon t, including the cost for K-1 PMs"; "[0031]… preventive maintenance (PM)"); determining a maintenance time at which to perform maintenance on the building equipment (see "equipment" as "assets… an asset 50, e.g., a piece of equipment", "[0037]… optimization… to find an optimal preventive maintenance/replacement schedule for a set of assets, e.g., transformers, under given budget … constraints"; "[0030]… an asset 50, e.g., a piece of equipment") based on the predictive optimization, the maintenance time being a decision variable in the predictive optimization (see "[0085]… an optimal maintenance policy for an asset… involves two decision variables: the number of PMs and a possible replacement K, and the PM intervals t")…
While Phan discloses performing a predictive optimization of a total cost… over a time period, Phan fails to disclose 
Xenos discloses  of operating and servicing the building equipment (see "optimisation module may be operable to minimise or maximise an objective function while at the same time operational or other constraints are respected... the objective function could represent the total operational and maintenance costs of a factory… optimisation module is further operable to predict the performance of one or more industrial machines based on forecasted information" in col. 3, line 57 to col. 4, line 5).
While Phan and Xenos disclose a predictive optimization, Phan and Xenos fail to disclose for automatic parts resupply… generating a parts resupply order for the building equipment based on a result of the predictive optimization; determining a transmission time at which to transmit the parts resupply order to a parts supplier; and transmitting the parts resupply order to the parts supplier at the transmission time. 
Wetzer discloses for automatic parts resupply… (see "software tools… directed to supplier relationship management and supply chain management" in col. 7, lines 60-67) generating a parts resupply (see "determining the resources available for a specified time window… include… component… supply profiles" in col. 6, lines 40-45; "resource requirements include tooling… and equipment required for each task as needed col. 6, lines 14-16) order (see "generating work orders 32 for performing the maintenance" in col. 4, lines 4-9) for the building equipment (see "facilities may be considered to be parts of the infrastructure resources, which also may comprise… facilities, parts of facilities… diagnostic equipment, test equipment, and computer-based support systems" in col. 5, lines 54-59) based on a result of the predictive (see "dynamic model... account for… predicted maintenance tasks" in col. 8, lines 42-44) optimization (see "optimizing the preliminary resource plan 26; creating allocation ; determining a transmission time at which to transmit the parts resupply order to a parts supplier; and transmitting the parts resupply order to the parts supplier at the transmission time (see "transmission time" in "lead-time for each item so that one can know when new or more items will become available", "determining the resources available for a specified time window… include… component… supply profiles, which include which material is in stock or on order or in transit as well as existing allocations of those components… availability includes information as to the contracted procurement lead-time for each item so that one can know when new or more items will become available… tool and testing equipment inventory, the location of all those tools and the schedule availability for each of those tools… The maintenance activity must be planned around and in sequence with operational use of the equipment" in col. 6, lines 40-65; "allocation transactions are created to assign the resources to the specific end item for the specific maintenance task during the specific time window. The allocation transaction may also drive other steps such as step 30 of initiating the kitting of materials" in col. 8, lines 21-26).
As to claim 9, Wetzer discloses wherein the parts resupply order (see "work orders" in col. 4, lines 8-9) comprises a request for one or more parts (see "resource requirements include tooling… and equipment required for each task as needed col. 6, lines 14-16) required by the building equipment at the maintenance time (see "managing the maintenance, repair or overhaul of equipment and for planning, scheduling and allocating the resources required for the maintenance tasks" in col. 2, lines 8-11) and a quantity of each of the one or more parts required by the building equipment at the maintenance time (see "quantity of each part" as "allocations of those components", "determining the resources available for a specified time window… include… component… supply profiles, which include which material is in stock or on order or in transit as well as existing allocations of those components" in col. 6, lines 40-48). 
As to claim 10, Wetzer discloses determining the transmission time based on a lead time and the maintenance time (see transmission time based on "lead-time for each item so that one can know when new or more items will become available" and "maintenance time" as "maintenance activity must be planned", "determining the resources available for a specified time window… include… component… supply profiles, which include which material is in stock or on order or in transit as well as existing allocations of those components… availability includes information as to the contracted procurement lead-time for each item so that one can know when new or more items will become available… tool and testing equipment inventory, the location of all those tools and the schedule availability for each of those tools… The maintenance activity must be planned around and in sequence with operational use of the equipment" in col. 6, lines 40-65). 
Regarding claims 11 and 12 their features correspond to features of claims 4 and 5. Therefore, claims 11 and 12 are rejected for the same reasons given above.
As to claim 15, Phan discloses a method… for building equipment (see "[0030]… an asset 50, e.g., a piece of equipment"), the method comprising: performing a predictive (see "[0026]… method for determining when to perform a preventive maintenance and when to perform a replacement for a set of assets. [0027] Based on the asset aging prediction which exploits different data sources and models such as electrical models, asset data, customer data, and external data") optimization (see "[0070]… minimizes an objective function… [0071]… subject to the following set of constraints: [0072] 1. Number of PMs for the n-th asset… (15) [0073] 2. The k-th PM… [0075] 4. Maximum budget availability at the i-th interval… [0076] 5. Total budget"; "[0078]… optimization problem (equations 14-19) is an integer linear programming problem") of a total cost… (see "[0096] The preventative maintenance scheduling system… used for assets, i.e., equipments in many industries, e.g., for the Energy and Utility, Transportation, Manufacturing, Oil and Gas industries… provide a maintenance and replacement policy that gives a minimal total cost for the system including the maintenance and over a time period (see "[0046] The objective function (5) is the total cost of the unit over the fixed time horizon t, including the cost for K-1 PMs"; "[0031]… preventive maintenance (PM)"); determining a replacement time at which to replace the building equipment (see "equipment" as "assets… an asset 50, e.g., a piece of equipment", "[0037]… optimization… to find an optimal preventive maintenance/replacement schedule for a set of assets, e.g., transformers, under given budget … constraints"; "[0030]… an asset 50, e.g., a piece of equipment") based on the predictive optimization, the replacement time being a decision variable in the predictive optimization (see "[0085]… an optimal maintenance policy for an asset… involves two decision variables: the number of PMs and a possible replacement K, and the PM intervals t")…
While Phan discloses performing a predictive optimization of a total cost… over a time period, Phan fails to disclose a total cost of operating and servicing the building equipment. 
Xenos discloses a predictive optimization of a total cost of operating and servicing the building equipment (see "optimisation module may be operable to minimise or maximise an objective function while at the same time operational or other constraints are respected... the objective function could represent the total operational and maintenance costs of a factory… optimisation module is further operable to predict the performance of one or more industrial machines based on forecasted information" in col. 3, line 57 to col. 4, line 5).
While Phan and Xenos disclose a predictive optimization, Phan and Xenos fail to disclose for automatic equipment replacement… generating an equipment replacement order for the building equipment based on a result of the predictive optimization; determining a transmission time at which to transmit the equipment replacement order to an equipment supplier; and transmitting the equipment replacement order to the equipment supplier at the transmission time.
Wetzer discloses for automatic equipment replacement (see "software tools… directed to supplier relationship management and supply chain management" in col. 7, lines 60-… generating an equipment replacement (see "determining the resources available for a specified time window… include… component… supply profiles" in col. 6, lines 40-45; "resource requirements include tooling… and equipment required for each task as needed col. 6, lines 14-16) order (see "generating work orders 32 for performing the maintenance" in col. 4, lines 4-9) for the building equipment (see "facilities may be considered to be parts of the infrastructure resources, which also may comprise… facilities, parts of facilities… diagnostic equipment, test equipment, and computer-based support systems" in col. 5, lines 54-59) based on a result of the predictive (see "dynamic model... account for… predicted maintenance tasks" in col. 8, lines 42-44) optimization (see "optimizing the preliminary resource plan 26; creating allocation transactions 28 to assign the resources to the specific end item for the specific maintenance task; initiating kitting of material 30 required for the maintenance task; and generating work orders 32 for performing the maintenance" in col. 4, lines 4-9); determining a transmission time at which to transmit the equipment replacement order to an equipment supplier; and transmitting the equipment replacement order to the equipment supplier at the transmission time (see "transmission time" in "lead-time for each item so that one can know when new or more items will become available", "determining the resources available for a specified time window… include… component… supply profiles, which include which material is in stock or on order or in transit as well as existing allocations of those components… availability includes information as to the contracted procurement lead-time for each item so that one can know when new or more items will become available… tool and testing equipment inventory, the location of all those tools and the schedule availability for each of those tools… The maintenance activity must be planned around and in sequence with operational use of the equipment" in col. 6, lines 40-65; "allocation transactions are created to assign the resources to the specific end item for the specific maintenance task during the specific time window. The allocation transaction may also drive other steps such as step 30 of initiating the kitting of materials" in col. 8, lines 21-26).
As to claim 16, Wetzer discloses wherein the equipment replacement order (see "work orders" in col. 4, lines 8-9) comprises a request for one or more equipment units (see "resource requirements include tooling… and equipment required for each task as needed col. 6, lines 14-16) required by a building at the replacement time (see "managing the maintenance, repair or overhaul of equipment and for planning, scheduling and allocating the resources required for the maintenance tasks" in col. 2, lines 8-11) and a quantity of each of the one or more equipment units required by the building at the replacement time (see "quantity of each part" as "allocations of those components", "determining the resources available for a specified time window… include… component… supply profiles, which include which material is in stock or on order or in transit as well as existing allocations of those components" in col. 6, lines 40-48; "part replacements" in col. 7, lines 38-46). 
As to claim 17, Wetzer discloses determining the transmission time based on a lead time and the replacement time (see transmission time based on "lead-time for each item so that one can know when new or more items will become available" and "replacement time" as "maintenance activity must be planned", "determining the resources available for a specified time window… include… component… supply profiles, which include which material is in stock or on order or in transit as well as existing allocations of those components… availability includes information as to the contracted procurement lead-time for each item so that one can know when new or more items will become available… tool and testing equipment inventory, the location of all those tools and the schedule availability for each of those tools… The maintenance activity must be planned around and in sequence with operational use of the equipment" in col. 6, lines 40-65; "replacements" in col. 7, lines 38-46). 
As to claim 18, Wetzer discloses wherein the lead time comprises: a production time that indicates an amount of time required for the equipment supplier to produce or obtain the quantity of each of the one or more equipment units (see "time… to produce or obtain" as "when new or more items will become available", "Material and availability includes ; and a shipping time that indicates a second amount of time required to transport the one or more equipment units from the equipment supplier to a location of the building equipment (see "shipping" as "transit", "determining the resources available for a specified time window… include… component… supply profiles, which include which material is in stock or on order or in transit as well as existing allocations of those components… availability includes information as to the contracted procurement lead-time for each item so that one can know when new or more items will become available" in col. 6, lines 40-55). 

Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Phan taken in view of Xenos further in view of Wetzer as applied to claims 1, 8, and 15, and further in view of Christopher R. Wilson, (Wilson hereinafter) U.S. Patent 7464046 (see PTO-892 Notice of Reference Cited dated 06/15/2021).
As to claim 6, while Phan, Xenos, and Wetzer disclose a resupply manager, Phan, Xenos, and Wetzer fail to disclose generate a score for each of one or more parts suppliers based on one or more parts supplier attribute scores for each of the one or more parts suppliers.
Wilson discloses generate a score for each of one or more parts suppliers based on one or more parts supplier attribute scores for each of the one or more parts suppliers (see "supplier" as "technician", "As tasks associated with service orders are complete, job statistics associated with technicians may be developed and stored… a scoring interface 222 is provided which may interact with technician scoring systems such as Techscore that store technician efficiency data" in col. 6, lines 3-7).
Phan, Xenos, Wetzer and Wilson are analogous art because they are related to maintenance/service.

As to claim 7, while Phan, Xenos, and Wetzer disclose a resupply manager, Phan, Xenos, and Wetzer fail to disclose select a particular parts supplier from the one or more parts suppliers with a highest supplier score to fulfill the parts resupply order and send the parts resupply order to the particular parts supplier. 
Wilson discloses select a particular parts supplier from the one or more parts suppliers with a highest supplier score to fulfill the parts resupply order (see "supplier" as "technician" and selecting technician based on "capabilities and… historical statistic", "process these service requests and determine which technician should be assigned the service request. This determination may be made in part based on a technician's capabilities and an historical statistic such as a particular technician's average time to perform such tasks as required by the service request or service order" in col. 3, lines 12-18; "in determining efficient assignment of technicians to a particular service request… technician capabilities, historical technician statistics… determine which technician may be preferably assigned to a particular service request" in col. 4, lines 9-14) and send the parts resupply order to the particular parts supplier (see "transfer service instructions associated with the service order via the dispatch interface to the technician dispatch system" in col. 1, lines 49-51).
Regarding claims 13 and 14 their features correspond to features of claims 6 and 7. Therefore, claims 13 and 14 are rejected for the same reasons given above.
As to claim 20, while Phan, Xenos, and Wetzer disclose a resupply manager, Phan, Xenos, and Wetzer fail to disclose generating a score for each of one or more equipment suppliers based on one or more equipment supplier attribute scores associated with each of the one or more equipment suppliers; selecting a particular equipment supplier from the one or more equipment suppliers with a highest equipment supplier score to fulfill the equipment replacement order and sending the equipment replacement order to the particular equipment supplier.
Wilson discloses generating a score for each of one or more equipment suppliers based on one or more equipment supplier attribute scores associated with each of the one or more equipment suppliers (see "supplier" as "technician", "As tasks associated with service orders are complete, job statistics associated with technicians may be developed and stored… a scoring interface 222 is provided which may interact with technician scoring systems such as Techscore that store technician efficiency data" in col. 6, lines 3-7); selecting a particular equipment supplier from the one or more equipment suppliers with a highest equipment supplier score to fulfill the equipment replacement order (see "supplier" as "technician" and selecting technician based on "capabilities and… historical statistic", "process these service requests and determine which technician should be assigned the service request. This determination may be made in part based on a technician's capabilities and an historical statistic such as a particular technician's average time to perform such tasks as required by the service request or service order" in col. 3, lines 12-18; "in determining efficient assignment of technicians to a particular service request… technician capabilities, historical technician statistics… determine which technician may be preferably assigned to a particular service and sending the equipment replacement order to the particular equipment supplier (see "transfer service instructions associated with the service order via the dispatch interface to the technician dispatch system" in col. 1, lines 49-51).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Phan taken in view of Xenos further in view of Wetzer as applied to claim 15, and further in view of David P. Chassin, (Chassin hereinafter), U.S. Pre–Grant publication 20140201018 (see IDS dated 08/26/2020).
As to claim 19, while Phan, Xenos, and Wetzer disclose a predictive optimization, Phan, Xenos, and Wetzer fail to disclose posting the equipment replacement order on a bidding system; and in response to one or more equipment suppliers placing a bid on the equipment replacement order, selecting the equipment supplier based on the one or more bids placed on the equipment replacement order.
Chassin discloses posting the equipment replacement order on a bidding system; and in response to one or more equipment suppliers placing a bid on the equipment replacement order, selecting the equipment supplier based on the one or more bids placed on the equipment replacement order (see "selecting … supplier based on… bids" as in the EIOC, bids from all resources were "resolved", "[0254] Each generator… prepared and submitted bids based on realistic estimates of… maintenance costs. These bids were transferred… to another BAS at then to an Electrical Infrastructure Operations Center (EIOC). It was in the EIOC that the bids from all resources and loads were gathered and resolved"). 
Phan, Xenos, Wetzer, and Chassin are analogous art because they are related to maintenance/service.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Chassin with Phan, Xenos, and Wetzer, because Chassin discloses "[0007]… a nested, hierarchical resource allocation scheme that can .

Response to Arguments
Regarding the Claim Interpretations, Applicant does intend to have the limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, since Applicant did not amend the claim limitation(s) or presented a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding the arguments with respect to the rejection under 103, Applicant argues, (see page 2, 1st paragraph to page 3, 3rd paragraph): ‘…
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

…’
Examiner's response: Applicant's argument is persuasive. Such features are however well known in the pertinent art and are rejected over new prior art, see in rejection above: Xenos discloses  of operating and servicing the building equipment (see "optimisation module may be operable to minimise or maximise an objective function while at the same time operational or other constraints are respected... the objective function could represent the total operational and maintenance costs of a factory… optimisation module is further operable to predict the performance of one or more industrial machines based on forecasted information" in col. 3, line 57 to col. 4, line 5). Some of the prior art made of record and not relied upon cited below are considered pertinent to applicant's disclosure. Taking the combination of references, the Examiner contends that the combination of cited references teaches or suggests all the elements of the claimed invention.
Applicant argues, (see page 3, next to last paragraph to page 4, last paragraph):
‘… Examiner appears to be suggesting that the "lead-time" in Wetzer is not being equated to the claimed "transmission time" in the current§ 103 rejection. While Applicant agrees that Wetzer's "lead-time" and the claimed "transmission time" are not equivalent, the Office has not identified any other feature in Wetzer that equates to the claimed "transmission time" nor has the Office provided a rationale for why one skilled in the art would have been motivated to modify Wetzer and Phan to "determine a transmission time at which to transmit the parts resupply order to a parts supplier; and transmit the parts resupply order to the parts supplier at the transmission time"…’

Examiner's response: Applicant's argument is not persuasive, because Applicant' contentions fail to take into account the context of the prior art and the background knowledge and capabilities of a person of ordinary skill in the art. An artisan is presumed to possess both skill and common sense. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007) ("A person of ordinary skill is also a person of ordinary creativity, not an automaton."). About Examiner's interpretation of "transmission time" in "lead-time for each item so that one can know when new or more items will become available", a person of ordinary skill in the art would know that in order to ensure that parts are available when needed, by service-time, transmission time, at which to transmit the parts resupply order to a parts supplier, is easily determined from service-lead is used to determine a transmission time ttrans of a transmission with a parts resupply order based on equipment purchase and maintenance recommendations and/or optimization results… In general, ttrans can be modeled by the following equation: ttrans = tservice - ∆tlead". 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Benny S. Budiman, U.S. Pre–Grant publication 20110130857, discloses "claim… 36. The method of claim 30, wherein the objective function of total operating cost also includes the cost of maintaining plant equipment".
Alain P. Steven, U.S. Pre–Grant publication 20160363948 (see PTO-892 Notice of Reference Cited dated 10/13/2021), discloses "[0400]… maximizing an objective cost function representing a net energy-related benefit (or alternatively by minimizing an objective cost function representing a net energy-related cost), wherein the objective cost function considers only demand response revenue from a wholesale regulation market and battery operation and maintenance costs, and does not consider costs or revenues associated with a demand response energy market, retail supply costs, and emission costs (e.g., in connection with some implementations of… energy storage assets associated with transportation operations, an objective function in a given application may be only concerned with revenue from regulation markets and costs associated with the energy storage asset(s))" and "[0021]… energy storage assets, energy consuming assets and/or energy generating assets are being modeled… for temperature control in… buildings".
Alain P. Steven, U.S. Pre–Grant publication 20160190805, discloses '[0028] The objective cost function employed in the mathematical optimization to determine a suggested operating schedule for the energy asset(s) also may specify energy-related costs which are 
Mohan Kumar Shanmugam, U.S. Pre–Grant publication 20130006429 (see PTO-892 Notice of Reference Cited dated 10/13/2021), discloses "BACKGROUND [0003] Known power plants can include several units, each having a set of equipment contributing to different stages of power generation. Such equipment can include for example, boilers, steam turbines and electrical generators… [0007] In the formulation of an objective function, it can be desirable to include as many terms as possible (fuel cost, emission reduction cost, start-up and shutdown cost, ageing cost, maintenance cost, penalty cost) for consideration in the objective function in an effort to optimize the work of everything possible… The number of terms to be considered for a particular objective function can be based on how the process control system has been designed and the values of constraints".
Tucker McClure, U.S. Pre–Grant publication 20150331972, discloses "[0034]… objective functions comprise… total cost of operations and maintenance".
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUAN C OCHOA/		2/23/22Primary Examiner, Art Unit 2146